UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4793


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL EARL JORDAN,

                Defendant – Appellant.



                            No. 15-4797


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL EARL JORDAN,

                Defendant – Appellant.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville and Raleigh. Malcolm J.
Howard, Senior District Judge. (4:15-cr-00039-H-1; 5:10-cr-00013-
H-1)


Submitted:   October 18, 2016             Decided:   October 20, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.
Dismissed No. 15-4793, affirmed No. 15-4797 by unpublished per
curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Michael Earl Jordan pled guilty, pursuant to a plea agreement,

to distributing a quantity of cocaine within 1000 feet of a

community college, in violation of 21 U.S.C. § 860 (2012).      The

district court sentenced Jordan to 36 months’ imprisonment, within

his advisory Sentencing Guidelines range.       Based on this new

criminal conduct, the court revoked Jordan’s term of supervised

release for a prior felony drug conviction and sentenced him to a

consecutive term of 24 months’ imprisonment.   Jordan appealed both

sentences, and we consolidated the appeals.

                                I.

     In No. 15-4793, Jordan argues that the district court plainly

erred in calculating his criminal history category for the § 860

conviction.   The Government seeks to enforce the appeal waiver in

Jordan’s plea agreement, by which Jordan specifically waived his

right to appeal a within-Guidelines sentence, including any issues

related to the establishment of the Guidelines range.

     “We review the validity of an appeal waiver de novo, and will

enforce the waiver if it is valid and the issue appealed is within

the scope of the waiver.”    United States v. Copeland, 707 F.3d
522, 528 (4th Cir. 2013) (internal quotation marks omitted).   “The

validity of an appeal waiver depends on whether the defendant

knowingly and intelligently agreed to waive the right to appeal.”

United States v. Blick, 408 F.3d 162, 169 (4th Cir. 2005).      To

                                 3
determine whether a waiver is knowing and intelligent, we examine

“the   totality   of   the   circumstances   .   .   .   ,   including   the

background, experience, and conduct of the accused.” Id. (internal

quotation    marks   omitted).    “Generally,     if     a   district   court

questions a defendant regarding the waiver of appellate rights

during the [plea] colloquy and the record indicates that the

defendant understood the full significance of the waiver, the

waiver is valid.”      Copeland, 707 F.3d at 528 (internal quotation

marks omitted).

       The language of the appeal waiver in Jordan’s plea agreement

is clear and unambiguous, and our review of the record reveals

that Jordan understood the full significance of the waiver.                We

conclude that the appeal waiver is valid and enforceable and that

Jordan’s challenge to the court’s calculation of his criminal

history category falls squarely within the scope of the waiver.

Accordingly, we dismiss Jordan’s appeal of his 36-month sentence.

                                   II.

       In   No.   15-4797,    Jordan     challenges      the    substantive

reasonableness of his 24-month, consecutive revocation sentence.

“A district court has broad discretion when imposing a sentence

upon revocation of supervised release.”          United States v. Webb,

738 F.3d 638, 640 (4th Cir. 2013).        “We will affirm a revocation

sentence if it is within the statutory maximum and is not plainly

unreasonable.” Id. (internal quotation marks omitted). “In making

                                    4
this determination, we first consider whether the sentence imposed

is procedurally or substantively unreasonable.”             Id.     Only when

the sentence is unreasonable will we determine “whether it is

plainly so.” Id. (internal quotation marks omitted). A revocation

sentence is substantively reasonable if the district court states

a proper basis for concluding that the defendant should receive

the sentence imposed.       United States v. Crudup, 461 F.3d 433, 440

(4th Cir. 2006).

     We     conclude   that    Jordan’s     revocation   sentence     is   not

substantively unreasonable.         In choosing the revocation sentence,

the district court considered that Jordan is a drug addict but

also considered, among other aggravating factors, that Jordan

breached the court’s trust when he started selling drugs shortly

after serving his below-Guidelines sentence for another felony

drug offense.    Breach of trust is a proper basis for the court to

impose sentence upon revocation of supervised release.            See id. at

437-38.      Accordingly,     we   affirm   Jordan’s   24-month   revocation

sentence.

                                     III.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                  No. 15-4793 - DISMISSED
                                                   No. 15-4797 - AFFIRMED


                                       5